Case: 19-30706     Document: 00515616282         Page: 1     Date Filed: 10/26/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 26, 2020
                                  No. 19-30706                             Lyle W. Cayce
                                Summary Calendar                                Clerk



   United States of America,

                                            Plaintiff—Appellant/Cross-Appellee,

                                       versus

   Robert Lee Thompson, Jr.,

                                          Defendant—Appellee/Cross-Appellant.


                  Appeals from the United States District Court
                     for the Western District of Louisiana
                          USDC No. 3:07-CR-30034-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          In 2008, Robert Lee Thompson, Jr., federal prisoner # 66619-179,
   pleaded guilty to one count of possession with intent to distribute 50 grams
   or more of cocaine base, and the district court sentenced him to 240 months
   of imprisonment and a 10-year term of supervised release. In 2019, the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30706      Document: 00515616282          Page: 2   Date Filed: 10/26/2020




                                    No. 19-30706


   district court granted Thompson’s motion to be resentenced under the First
   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), and resentenced
   him to 180 months of imprisonment and an eight-year term of supervised
   release.
          The Government appeals, arguing that Thompson was ineligible for
   relief because eligibility for a sentence reduction under Section 404 of the
   First Step Act is based upon the actual offense conduct rather than the statute
   of conviction. We generally review a district court’s ruling on a motion for a
   sentence reduction under the First Step Act for abuse of discretion. United
   States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert. denied, 2020 WL
1906710 (U.S. Apr. 20, 2020) (No. 19-8036). However, when, as here, the
   district court’s “determination turns on the meaning of a federal statute,”
   our review is de novo. Jackson, 945 F.3d at 319 (internal quotation marks and
   citation omitted).
          The Government concedes this argument is foreclosed under our
   decision in Jackson but seeks to preserve the issue for further review. In that
   case, we held that “whether an offense is ‘covered’ [under the First Step
   Act] depends only on the statute under which the defendant was convicted.”
Id. at 320. We are bound by prior Fifth Circuit decisions until the decision is
   explicitly or implicitly overruled by the Supreme Court or this court sitting
   en banc.   United States v. Segura, 747 F.3d 323, 328 (5th Cir. 2014).
   Accordingly the district court did not err in reducing Thompson’s sentence
   under the First Step Act. See Jackson, 945 F.3d at 319-20.
          The judgment of the district court is AFFIRMED.




                                         2